Order and amended order, insofar as appealed from, unanimously reversed, on the law, without costs, and application denied, in accordance with the following memorandum: Special Term erred in directing respondent to provide petitioner with certain preaction discovery pursuant to CPLR 3102 (c). We find that petitioner failed to demonstrate that she lacked sufficient information to frame a complaint (Matter of Loria, 98 AD2d 989). — (Appeals from order and amended order of Supreme Court, Monroe County, Henry, J. — preaction discovery.) Present — Dillon, P. J., Doerr, Boomer, O’Donnell and Pine, JJ.